 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   ARTHUR JOHN GRAVES,                                 Case No. 1:18-cv-01274-DAD-SKO
 7                      Plaintiff,                       FINDINGS AND RECOMMENDATION
                                                         TO DISMISS WITH PREJUDICE FOR
 8                                                       PLAINTIFF’S FAILURE TO COMPLY
             v.                                          WITH THE COURT'S ORDER AND
 9                                                       FAILURE TO STATE A CLAIM
10   OFFICER FRANKS,
                                                         (Doc. 15)
                        Defendant.
11
                                                         TWENTY-ONE (21) DAY DEADLINE
12

13          On November 27, 2018, Plaintiff Arthur John Graves (“Plaintiff”) filed a first amended
14 complaint alleging claims against “Officer Franks” with the Fresno Police Department (“Defendant

15 Franks”) for excessive force and unlawful arrest pursuant to 42 U.S.C. § 1983. (Doc. 5.)

16          On January 9, 2019, the undersigned issued a screening order dismissing the amended
17 complaint without prejudice and finding that the amended complaint failed to state any cognizable

18 claims. (Doc. 8.) The Court found Plaintiff failed to allege a date or any temporal context for when

19 Defendant Franks allegedly violated Plaintiff’s rights, failed to complete the portion of the

20 complaint form requiring Plaintiff to identify the specific constitutional right Defendant Franks

21 allegedly violated, and was internally inconsistent. (Id. at 6–8.) The Court also found Plaintiff’s

22 unlawful arrest claim failed to allege “that he was taken into the custody of the CDCR at an

23 institution or local detention facility” as a result of Defendant Franks’ allegedly misleading

24 statement, as required by the applicable authorities interpreting unlawful arrests in the context of a

25 parole hold. (Id. at 8–10.) The Court granted Plaintiff thirty (30) days leave to file a second

26 amended complaint curing the pleading deficiencies identified in the order. (Id. at 12.) Plaintiff did
27 not file a second amended complaint within thirty days.

28
 1          On February 19, 2019, the Court issued an Order to Show Cause (“OSC”) “why a
 2 recommendation should not issue for this action to be dismissed for Plaintiff’s failure to comply

 3 with the Court’s January 9, 2019 screening order, by not filing an amended complaint within the

 4 specified period of time and for failure to state a cognizable claim.” (Doc. 9.) The OSC advised

 5 Plaintiff that he could alternatively “file an amended complaint or a notice of voluntary dismissal”

 6 within that same time period, and cautioned Plaintiff that failure to respond to the OSC within

 7 twenty-one days of the date of service of the OSC, would result in a recommendation to the presiding

 8 district court judge that this action be dismissed, in its entirety. (Id. at 2.)

 9          On March 1, 2019, Plaintiff filed a notice of address change (Doc. 10), and the Court re-
10 served the OSC on Plaintiff at his new address on March 6, 2019. On March 21, 2019, Plaintiff

11 filed a response to the OSC stating that he “feel[s] the Federal Gov. is covering up for Fresno P.D.”

12 and requesting the Court “be more specific . . . on what part of my claim is not understandable.”

13 (Doc. 11.)

14          On April 1, 2019, in view of Plaintiff’s change of address and his response to the OSC, the
15 Court discharged the OSC and provided Plaintiff with a copy of the January 9, 2019 screening order

16 identifying the deficiencies in the amended complaint and the applicable legal standards. (Doc. 12.)

17 The Court also granted Plaintiff thirty (30) days leave to file a second amended complaint curing

18 the pleading deficiencies identified in the January 9, 2019 screening order. Plaintiff failed to file a

19 second amended complaint by the deadline.

20          The Court issued a second OSC on May 9, 2019, requiring Plaintiff to show cause “why a
21 recommendation should not issue for this action to be dismissed for Plaintiff’s failure to comply

22 with the Court’s April 1, 2019 order by not filing an amended complaint within the specified period

23 of time and for failure to state a cognizable claim.” (Doc. 13.) The second OSC again advised

24 Plaintiff that he could alternatively “file an amended complaint or a notice of voluntary dismissal”

25 within that same time period, and cautioned Plaintiff that failure to respond to the second OSC

26 within twenty-one days of the date of service of the OSC, would result in a recommendation to the
27 presiding district court judge that this action be dismissed, in its entirety. (Id. at 2.) On May 20,

28 2019, Plaintiff filed a document directed to the “Clerk of Court,” stating that his “claim is simple”

                                                        2
 1 and requesting appointment of a “Federal Defendant” to assist with his case due to his status as a

 2 “legally Disabled. Vet.” (Doc. 14.)

 3          On May 24, 2019, the Court discharged the OSC, denied Plaintiff’s request for the
 4 appointment of counsel, and granted him thirty (30) days’ leave “one last and final time” to file a

 5 second amended complaint curing the deficiencies identified by the Court in its screening order.

 6 (Doc. 15.) Plaintiff was cautioned that his failure to comply with the order would result in a

 7 recommendation that this action be dismissed in its entirety. (See id.) More than thirty days have

 8 passed, and Plaintiff has not yet filed any response.

 9          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
10 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

11 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. See also

12 Local Rule 183(a). “District courts have inherent power to control their dockets,” and in exercising

13 that power, a court may impose sanctions, including dismissal of an action. Thompson v. Housing

14 Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

15 prejudice, based on a party’s failure to prosecute an action or failure to obey a court order, or failure

16 to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

17 (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

18 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

19 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute

20 and to comply with local rules).

21          Based on Plaintiff’s failure to comply with, or otherwise respond to, the May 24, 2019 order,
22 there is no alternative but to dismiss the action for his failure to respond to/obey a court order, failure

23 to prosecute, and failure to state a cognizable claim.

24          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with
25 prejudice, for Plaintiff’s failure to obey a court order, failure to prosecute this action, and failure to

26 state a cognizable claim.
27          These Findings and Recommendation will be submitted to the United States District Judge
28 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l)(B). Within twenty-

                                                        3
 1 one (21) days after being served with these Findings and Recommendation, Plaintiff may file

 2 written objections with the Court. The document should be captioned “Objections to Magistrate

 3 Judge’s Findings and Recommendation.” Plaintiff is advised that failure to file objections within

 4 the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 5 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
 7 on the docket for this matter.

 8
     IT IS SO ORDERED.
 9

10 Dated:     July 1, 2019                                      /s/   Sheila K. Oberto            .
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     4
